DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first user" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted “the first user” with “the first system user”.
In addition, claim 1 also recites that a first and second screen include a plurality of options but does not state or even suggest that these options are shared with the exception of a “predetermined one of the plurality of options”.  That said, the claim has been amended to include a comparison between “the predetermined one of the plurality of options having a visual appearance” with the options from the second screen.  Since the first system user is assigned to the first screen and has no affiliation with the second screen, it is unclear why there is a double emphasis” or the first system user while providing only a “single emphasis” for the second system user with citations to Figures 6 and 7.  With that said, it appears that the claim intends to describe a first and second screen wherein both screens provide the same options wherein both the first and second screens highlight the same predetermined one of a plurality of options (i.e. having a visual appearance to guide a respective first and second user) but wherein the first screen also repositions the predetermined one of a plurality of options as well in order to actually provide that double emphasis vs single emphasis applicants assert is being claimed.  While the examiner does not believe that the claims as written reflect the subject matter as described by applicants, the examiner is interpreting the claims as providing a double emphasis for the first system user via arrangement and visual appearance and providing a single emphasis to a second user via visual appearance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al [Jones] PGPUB 2015/0105878.
Referring to claim 1, Jones teaches the invention comprising:
a display configured to display  a progress list screen that lists progress information for each of a plurality of product production lines in a factory, the progress information of each production line being indicative of product production on the line [0059, 0063].
when a first system user selects one of the product production lines for which occurrence of an abnormality or a delay has occurred, the display transits the progress list screen to a first screen displaying a predetermined one of a plurality of options in a first location in order to guide the first system user to more preferentially designate the predetermined option in comparison with other options, the plurality of options being necessary to check situations of the selected product production line [0007, 0048-0051, 0061 and 0063].
when a second system user selects one of the product production lines for which occurrence of an abnormality or a delay has occurred, the display transits the progress list screen to a second screen displaying a plurality of options that are necessary to check situations of the selected product production line, the second screen being different from the first screen, and the predetermined one of the plurality of options being displayed in a second location different from the first location in the second screen [0007, 0048-0051, 0061 and 0063].
When a first system user selects one of the product production lines for which occurrence of an abnormality or delay has occurred, the predetermined one of the plurality of options having a visual appearance to guide the first system user to preferentially designate the predetermined option in comparison with other options in both the first screen and the second screen [0092].

Referring to claim 2, Jones teaches authenticating users and their roles by requiring a login process [0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claims 1-2 above.
Referring to claims 3-5, while Jones teaches the invention substantially as claimed above, it is not explicitly taught to update information to present the users both in real time and periodically wherein timestamps are provided with the respective information.  Additionally, Jones also does not teach centrally monitoring different factory locations wherein users can select which one(s) to monitor.  The examiner is taking official notice that real time and periodic monitoring are known in the art as is providing timestamps for the respective monitored information.  It would have been obvious by design choice to include both real time and periodic monitoring in the Jones teaching because both provides means to evaluate operation in the facilities monitored in the Jones reference.  In addition, providing timestamps also provides an .  

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
In the REMARKS, applicants argue that Jones does not teach providing a “double emphasis” for one type of user role while only providing a “single emphasis” for another user role.
In response to applicants argument, as stated above, the examiner disagrees that claim 1 as presented actually reflects that a “double emphasis” and “single emphasis” are provided to a first and second user respectively.  With that said, even if the claims did recite such language, the examiner believes that Jones teaches providing visual emphasis to both the users of the first and second roles and that the location of options for the first user can differ from the location of options for the second user.  Specifically, Jones teaches that visual emphasis can be provided for items by providing different colors or other styling parameters to different items [0092].  Thus, Jones clearly teaches highlighting items of importance for each user.  
In addition, Jones also teaches arranging items according to user role as well [0007, 0061].  It is clear that the arrangement of items based on role is intended to assist each role with . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/28/21